1

2

3

4

5

6

7                                       UNITED STATES DISTRICT COURT
8                                  CENTRAL DISTRICT OF CALIFORNIA
9

10   EDMOND NEAL,                                  )   Case No. CV 21-1000 FMO (PVCx)
                                                   )
11                         Plaintiff,              )
                                                   )
12                 v.                              )   ORDER DISMISSING ACTION WITHOUT
                                                   )   PREJUDICE
13   VEN HOOVER, LLC,                              )
                                                   )
14                         Defendant.              )
                                                   )
15

16          On February 22, 2021, the court issued its Standing Order Re: ADA Accessibility Cases
17   (see Dkt. 9, Court’s Order of February 22, 2021), which ordered plaintiff Edmond Neal (“plaintiff”)
18   to file a proof of service demonstrating service of the Complaint on all parties “within 93 days of
19   the filing of the case absent a previously approved extension of time by the court.” (Id. at 2). The
20   court admonished plaintiff that “failure to file the proof of service within 93 days after the filing of
21   the case shall result in the dismissal of the action and/or the defendant that has not appeared in
22   the case and for which plaintiff has not filed a proof of service.” (Id.) (citing Fed. R. Civ. P. 41(b);
23   Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962)).
24          Here, plaintiff filed this action on February 3, 2021. (See Dkt. 1, Complaint). Accordingly,
25   plaintiff was required to file a proof of service demonstrating service of the complaint on defendant
26   Ven Hoover, LLC (“defendant”) no later than May 7, 2021. (See Dkt. 9, Court’s Order of February
27   22, 2021, at 2); Fed. R. Civ. P. 4(m). On May 7, 2021, plaintiff filed a Response to Order to Show
28   Cause Re: Dismissal for Lack of Prosecution (Dkt. 10, “Request”) in apparent response to the
1    Court’s Order of February 22, 2021. Plaintiff requested that the court refrain for one week from
2    dismissing the action for failure to file a proof of service and represented that a proof of service
3    would be filed by May 14, 2021. (See Dkt. 10, Request at 2). As of the filing date of this Order
4    – which is ten days after the deadline plaintiff requested – no such proof of service has been filed.
5    (See, generally, Dkt.).
6           Rule 4(m) of the Federal Rules of Civil Procedure provides that a court, on its own initiative,
7    “must dismiss the action without prejudice” if service is not effected “within 90 days after the
8    complaint is filed[.]” In addition, a district court may dismiss an action for failure to prosecute or
9    to comply with court orders. Fed. R. Civ. P. 41(b); Link, 370 U.S. at 629-30, 82 S.Ct. at 1388
10   (authority to dismiss for failure to prosecute necessary to avoid undue delay in disposing of cases
11   and congestion in court calendars); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992)
12   (district court may dismiss action for failure to comply with any court order). Dismissal, however,
13   is a severe penalty and should be imposed only after consideration of the relevant factors in favor
14   of and against this extreme remedy. Thompson v. Housing Auth. of City of Los Angeles, 782 F.2d
15   829, 831 (9th Cir.1986). These factors include: “(1) the public’s interest in expeditious resolution
16   of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to
17   defendants/respondents; (4) the availability of less drastic alternatives; and (5) the public policy
18   favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir.
19   2002) (citing Ferdik, 963 F.2d at 1260-61); see Applied Underwriters, Inc. v. Lichtenegger, 913
20   F.3d 884, 891 (9th Cir. 2019) (“By its plain text, a Rule 41(b) dismissal . . . requires ‘a court order’
21   with which an offending plaintiff failed to comply.”). “Although it is preferred, it is not required that
22   the district court make explicit findings in order to show that it has considered these factors and
23   [the Ninth Circuit] may review the record independently to determine if the district court has
24   abused its discretion.” Ferdik, 963 F.2d at 1261.
25          Pursuant to Rules 4(m) and 41(b), and in light of the Pagtalunan factors, the court is
26   persuaded that this action should be dismissed for failure to effect service within the specified time
27   and comply with the Court’s Order of February 22, 2021. Plaintiff’s failure to timely file a proof of
28   service hinders the court’s ability to move this case toward disposition and indicates that plaintiff

                                                        2
1    does not intend to litigate this action. In other words, plaintiff’s “noncompliance has caused [this]
2    action to come to a complete halt, thereby allowing [him] to control the pace of the docket rather
3    than the Court.” Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir. 1999) (internal quotation
4    marks omitted). Further, plaintiff was warned that failure to file a valid proof of service would result
5    in a dismissal of the action for lack of prosecution and failure to comply with a court order. (See
6    Dkt. 9, Court’s Order of February 22, 2021, at 2); see also Ferdik, 963 F.2d at 1262 (“[A] district
7    court’s warning to a party that his failure to obey the court’s order will result in dismissal can satisfy
8    the consideration of alternatives requirement.”) (internal quotation marks omitted). Thus, having
9    considered the Pagtalunan factors, the court is persuaded that the instant action should be
10   dismissed for failure to timely effect service, failure to comply with a court order, and failure to
11   prosecute.
12          Based on the foregoing, IT IS ORDERED that judgment be entered dismissing this action,
13   without prejudice, for failure to timely effect service, failure to prosecute, and failure to comply with
14   the orders of the court.
15   Dated this 24th day of May, 2021.
                                                                                 /s/
16                                                                       Fernando M. Olguin
                                                                     United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28


                                                         3
